Citation Nr: 9906788	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-24 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Evaluation of service-connected scars on the tips of the 3rd, 
4th, and 5th fingers of the left hand, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 17, 1957, to 
March 19, 1962.  He also had 1 year, 2 months, and 29 days 
of other service prior to June 17, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
scars on the tips of the 3rd, 4th, and 5th fingers of the left 
hand.  A noncompensable rating was assigned.


FINDING OF FACT

The veteran's left hand fingertip scars have not been shown 
to be poorly nourished with repeated ulcerations, or to be 
tender and painful on objective demonstration, or to 
otherwise limit function.


CONCLUSION OF LAW

A rating greater than zero percent for left hand fingertip 
scars is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.118 (Diagnostic Codes 7803, 7804, and 
7805) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran's 
service-connected left hand fingertip scars warrant the 
assignment of compensable ratings because they cause 
tenderness, numbness, and heightened sensation to cold, as 
well as periodic pain with use, and skin discoloration.

Initially, the Board observes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based, as far as can practically be determined, on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(1998).  Furthermore, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

The veteran has been service connected for scars on the tips 
of the 3rd, 4th, and 5th fingers of the left hand which have 
been rated under Diagnostic Code 7805 (allows for rating 
scarring on the basis of limitation of function of the part 
affected).  Additionally, the Board notes that Diagnostic 
Codes 7803 and 7804 also provide for a 10 percent rating for 
scarring (other than a burn scar or disfiguring scars of the 
head, face, or neck) if it is poorly nourished with repeated 
ulceration, or is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1998).

In the veteran's case, service medical records show that, in 
March 1958, he lacerated the last three fingers of his left 
hand when he fell through a window.  A February 1962 
separation examination revealed scars on the tips of the 3rd, 
4th, and 5th fingers of the left hand which were well healed 
and without sequelae.  It was also noted that the scars were 
asymptomatic and without complication. 

More recently, at an April 1995 VA examination, the veteran 
reported that he had had tenderness in the fingertips of the 
left hand since his separation from service in 1962.  He 
indicated that the scarring had not interfered with function 
in driving a truck.  It was also noted that he had 
apparently had no muscle weakness.  On examination, the 
veteran had sharply defined but small scars on the distal 
phalanges of the 3rd, 4th, and 5th fingers of the left hand.  
The examiner also reported that the scars were well healed, 
without any contraction, deformity, or adhesions.  There was 
no limitation in finger flexion.  The examiner noted that 
the veteran's original injury was very minor in nature, did 
not require suturing, and apparently healed without 
complications.  Moreover, he reported that there were only 
subjective complaints of fingertip tenderness and a change 
in fingertip color with temperature change.  The examiner 
concluded that the findings were essentially minimal and the 
veteran's injuries were very minor. 

An October 1995 neurological evaluation is also of record.  
At this examination, the veteran complained of a throbbing 
sensation in the fingertips of the left hand, a heightened 
sensitivity to cold, and occasional pain in the fingers with 
use of the left hand.  On examination, strength was 5/5 
throughout, sensation was intact in the territory of the 
reported injury, and coordination tests were performed well.  
The examiner opined that the pain the veteran reported in 
his left hand might well be neuropathic, secondary to the 
injury sustained in service.  However, it was noted that the 
veteran's complaints were subjective, without clinical 
findings.

The above-noted evidence is significant as much for what it 
does not show as what it does.  Specifically, the record on 
appeal is devoid of any medical evidence that the veteran's 
service-connected left hand fingertip scars limit function 
of his fingers.  Moreover, the April 1995 VA examiner 
specifically reported that the veteran's scars did not 
adversely impair the range of motion of his fingers.  Absent 
any evidence that the scars limit function of the fingers of 
the left hand, there is no basis for assigning a compensable 
rating under Diagnostic Code 7805.  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.

Furthermore, as to the applicability of Diagnostic Code 7803 
or 7804, the Board notes that a review of the record on 
appeal fails to disclose medical evidence that the left hand 
fingertip scars were poorly nourished, had repeated 
ulceration, or were tender and painful on objective 
demonstration.  While the October 1995 neurological examiner 
provided a possible explanation for the veteran's 
complaints, on examination, the veteran's strength, 
sensation, and coordination were not impaired, and there 
were no objective findings to confirm any tenderness or 
pain.  Indeed, the examiner specifically indicated that the 
veteran's complaints were subjective ones without clinical 
findings to support them.  Even the April 1995 examiner 
referred to the veteran's complaints in his diagnosis 
without indicating that there were objective findings to 
support the conclusion that any scar was tender and painful.  
Consequently, there is no basis under either Diagnostic Code 
7803 or Diagnostic Code 7804 for awarding a compensable 
rating during the pendency of this claim.  Fenderson, supra.


ORDER

Evaluation greater than zero percent for left hand fingertip 
scars is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


